Montana, C.J. This cause comes before the Court on the parties’ joint stipulation settlement which states: This claim arises from personal injuries that occurred to the Claimant when he was a prisoner at a facility owned and operated by the State of Illinois Department of Corrections. The parties have investigated this claim, and have knowledge of the facts and law applicable to the claim, and are desirous of settling this claim in the interest of peace and economy. Both parties agree that an award of $10,000.00 is both fair and reasonable. Claimant agrees to accept, and Respondent agrees to pay Claimant $10,000.00 in full and final satisfaction of this claim and any other claims against Respondent arising from the events which gave rise to this claim. The parties hereby agree to waive hearing, the taking of evidence, and the submission of briefs. This Court is not bound by such an agreement but it is also not desirous of creating or prolonging a controversy between parties who wish to settle and end their dispute. Where, as in the instant claim, the agreement appears to have been entered into with full knowledge of the facts and law and is for a just and reasonable amount, we have no reason to question or deny the suggested award. It is hereby ordered that the Claimant be awarded $10,000.00, in full and final satisfaction of this claim.